FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                       AUG 10 2021
SHAUN RUSHING,                                )                                Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )               Civil Action No. 21-2098 (UNA)
                                              )
FEDERAL BUREAU                                )
OF INVESTIGATION,                             )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis (“IFP”) and his Complaint against the Federal Bureau of

Investigation. The application will be granted, and this case will be dismissed for want of

jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time”

it determines that subject matter jurisdiction is wanting).

       Plaintiff sues the FBI based on his alleged services as an informant. He seeks “$110

Trillon dollars.” Compl. at 1. Sovereign immunity bars a suit against the United States and its

agencies except upon consent, which must be clear and unequivocal. United States v. Mitchell,

445 U.S. 535, 538 (1980) (citation omitted). A waiver of sovereign immunity “must be

unequivocally expressed in statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S.

187, 192 (1996) (citations omitted). The Tucker Act gives the United States Court of

Federal Claims exclusive jurisdiction

               to render judgment upon any claim [exceeding $10,000] against the
               United States founded either upon the Constitution, or any Act of
               Congress or any regulation of an executive department, or upon any
               express or implied contract with the United States, or for liquidated
               or unliquidated damages in cases not sounding in tort.

                                                  1
Kidwell v. Dep't of Army, Bd. for Correction of Mil. Recs., 56 F.3d 279, 283 (D.C. Cir. 1995)

(quoting 28 U.S.C. § 1491). Plaintiff’s terse complaint is grounded upon an alleged contractual

relationship. This and the amount sought deprive this Court of jurisdiction. A separate order of

dismissal accompanies this Memorandum Opinion.



                                                    _________/s/_______________
                                                    EMMET G. SULLIVAN
                                                    United States District Judge
Date: August 10, 2021




                                                2